Citation Nr: 0612065	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-08 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected pulmonary 
tuberculosis.

3.  Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION


The appellant had active military service from February 1951 
to July 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from three separate rating decisions by the 
San Diego RO, as noted below.

First, a May 2002 RO rating decision denied increased 
(compensable) ratings for bilateral hearing loss and 
pulmonary tuberculosis.  The appellant filed a Notice of 
Disagreement (NOD) in September 2002, and the RO issued a 
Statement of the Case (SOC) in March 2003.  The appellant 
filed a substantive appeal via VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in April 2003.

Second, a June 2003 RO rating decision denied service 
connection for PTSD.  The appellant filed an NOD in June 
2003, and the RO issued an SOC in September 2004.  The 
appellant filed a VA Form 9 in October 2005.

Third, a September 2004 RO rating decision denied service 
connection for a heart condition as secondary to service-
connected pulmonary tuberculosis.  The appellant filed an NOD 
in September 2004, and the RO issued an SOC in September 
2005.  The appellant filed a VA Form 9 in October 2005.

The appellant testified during hearings before the RO's 
Decision Review Officer in June 2004, and before the 
undersigned Veterans Law Judge, at the RO, in March 2006.  
Transcripts of those hearings are of record.

Following the March 2006 hearing, the undersigned granted the 
appellant's motion to advance his case on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107 (West 200) and 38 C.F.R. 
§ 20.900 (2005).

The Board's decision on the claims for  service connection 
for PTSD and service connection for a heart disorder is set 
forth below.  The claims for compensable ratings for service-
connected pulmonary tuberculosis and for bilateral hearing 
loss are addressed in the remand following the order; those 
matters are being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for PTSD and for 
a heart disorder secondary to service-connected pulmonary 
tuberculosis has been accomplished.

2.  The appellant has not been diagnosed with any psychiatric 
disorder, to include PTSD.

3.  While the appellant has been diagnosed with two heart 
disorders, aortic stenosis and coronary artery disease, the 
only competent medical on the question of a relationship 
between current heart disability and service-connected 
pulmonary tuberculosis weighs against the claim.






CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  The criteria for service connection for a heart disorder, 
as secondary to service-connected pulmonary tuberculosis, are 
not met.  38 U.S.C.A. §§ 1110, , 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate each of the claims herein decided has been 
accomplished.

Through pre-rating notice letters in May 2003 (addressing the 
claim for service connection for PTSD), and in March 2004 
(addressing the claim for secondary service connection for a 
heart disorder), the June 2003 and September 2004 rating 
decisions, and the  September 2004 and September 2005 SOCs, 
the RO notified the veteran of the legal  criteria governing 
his claims, connection. and the bases for the denial of his 
claims; the rating decisions and the SOCs informed the 
appellant of the evidence that had been considered in 
connection with the claims.  After each, the appellant and 
his representative were afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and he has been afforded ample 
opportunity to submit such information and evidence.

The Board finds that the May 2003 and March 2004 particularly 
notes that the ay 2003 and RO sent the appellant notice 
letters in May 2003 (addressing the claim for service 
connection for PTSD), and in March 2004 (addressing the claim 
for secondary service connection for a heart disorder).    
These letters satisfied the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
identified the evidence already of record and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom he wished VA to obtain 
evidence for consideration.
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As explained above, the first three content of notice 
requirements have been met.  As regards Pelegrini's fourth 
content of notice requirement, the Board notes that the RO 
has not explicitly requested that the appellant furnish 
evidence in his possession.  However, the record reflects 
that the appellant has received pertinent evaluation and 
treatment only at VA facilities (and, as noted above, 
pertinent VA records have been associated with the claims 
file).  Given these facts, as well as the RO's instructions 
to him, as noted above, the Board finds that the RO's 
omission in this regard is harmless.  See, e.g., ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (1995).  .

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As discussed above, 
the RO sent the appellant issue-specific notice letters prior 
to each of the respective rating decisions on appeal, and 
these letters were subsequently supplemented by an issue-
specific SOC on each issue.  Collectively, these notice 
letters and the SOCs notified the appellant what was needed 
to substantiate the claim as well as the evidence that had 
been considered, and he was afforded an opportunity to 
respond before the case was forwarded to the Board for 
appellate review.  Neither in response to those documents nor 
at any other point during the pendency of this appeal has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of each claim herein decided is 
harmless.  See ATD Corp, 159 F.3d at 549.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
However, as the Board's decision herein denies the 
appellant's claim for service connection for PTSD, as well as 
his claim for secondary service connection for a heart 
condition, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim 
herein decided.  .  The RO has obtained the appellant's 
service medical records and his VA treatment reports dated 
from February 1999 to November 2001; the appellant has not 
identified any other medical providers having relevant 
evidence to be obtained.  The appellant has been afforded 
appropriate VA medical examinations in conjunction with his 
claimed disabilities, and he was afforded RO and Board 
hearings; the reports of examination and the transcripts of 
the hearings on appeal are associated with the claims file.   
have been accomplished  Significantly, neither the appellant 
nor his representative has  identified, and the record does 
not otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim for service connection for PTSD 
and the claim for secondary service connection for a heart 
disorder.

II.  Analysis

A.  Service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 
 
The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2005).

In this case, there is no medical diagnosis of PTSD.  The 
only psychiatric treatment of any kind is an April 2003 
clinical note by a VA psychologist stating that the appellant 
attended a PTSD screening group, where he was identified as a 
former prisoner of war (POW).  The appellant subsequently 
made clear to VA that he was not a POW; rather, he served at 
a large United Nations facility at which enemy POWs were 
held, and at which he witnessed stressful sights.  However, 
the file contains no evidence that any psychiatric disorder, 
to specifically include PTSD, has ever been diagnosed.  
Significantly, neither the appellant nor his representative 
has identified or alluded to the existence of any medical 
evidence reflecting a diagnosis of PTSD.  
 
In addition to the medical evidence, the Board has considered 
the appellant's assertions.  However, as a layperson without 
the appropriate medical training and expertise, the appellant 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as the diagnosis of the 
disability for which service connection is sought.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

In the absence of competent evidence of the claimed 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  Here, the claim must be denied because the first, 
essential criterion for establishing service connection 
pursuant to 38 C.F.R. § 3.304(f) is not met.  As such, the 
Board need not address whether the remaining regulatory 
requirements-evidence of an in-service stressor and of a 
link between the stressor and the PTSD-are met.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent 
evidence of the disability for which service connection 
sought, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Secondary service connection for a heart disorder

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

In this case, the appellant asserts that "it is a distinct 
possibility" that individual tuberculosis organisms, through 
the process of secondary reseeding, migrated from the primary 
foci in the lungs through the blood stream and implanted 
themselves in the endocardial lining of the heart, and then 
became a precursor to the appellant's aortic stenosis.

In connection with this claim, the appellant underwent VA 
pulmonary examination in September 2005.  The report of that 
examination reflects that the physician's opinion that there 
is no data that supports the appellant's hypothesis that 
pulmonary tuberculosis predisposes a patient to aortic 
stenosis.  The examiner noted that the appellant's 
tuberculosis became manifest in 1952, that the appellant has 
had diabetes mellitus since 1999 (under apparent good 
control), and that the appellant had aortic valve replacement 
in 2003 secondary to aortic stenosis; the appellant also had 
coronary artery disease with bypass graft in 2003.  Aortic 
calcification, and subsequent aortic stenosis, after 60 years 
of age is associated with acquired valve degeneration of 
unknown etiology and is seen with aging; the previous 
diagnosis of aortic stenosis is not caused by or a result of 
pulmonary tuberculosis.  While the examiner did not 
explicitly conclude that the veteran's coronary artery 
disease-the second diagnosed heart disability-that 
physician did note that tuberculosis is not a risk factor in 
coronary artery disease, but that diabetes mellitus is a 
well-known risk factor for coronary artery disease, and noted 
that the appellant had several risk factors for coronary 
artery disease, including diabetes mellitus, hypertension, 
and hyperlipidemia.  These comments tend to negate the 
existence of the purported medical relationship, albeit 
indirectly.  

There is no other medical opinion of record that addresses 
the relationship between any heart disorder and service, and 
neither the appellant nor his representative has identified 
or alluded to the existence of any contrary opinion.  

Thus, the only competent evidence on the question of a 
medical relationship between current heart disability and 
service-connected tuberculosis weighs against the claim.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).   Moreover, the Board finds no reason to 
discount the probative value of the opinion in this case, 
inasmuch as the physician conducted a thorough physical 
examination of a claimant recorded his observations and the 
claimant's history in detail, and expressed an opinion on the 
etiology of the claimed condition that is not controverted by 
any other medical evidence.  The Board also emphasizes that, 
for the reasons expressed above, the appellant simply cannot 
establish the claim or controvert the VA physician's 
conclusions on the basis of his assertions, alone.  See 
Bostain, 11 Vet. App. at 127; Routen v. Brown, 10 Vet. App. 
at 186. .

For the foregoing reasons, the claim for secondary service 
connection for a heart disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for PTSD is denied.

Service connection for a heart disorder, claimed as secondary 
to pulmonary tuberculosis, is denied.






REMAND

The Board finds that further RO action on each of the claims 
for higher rating is warranted.  

The claims file reflects that the veteran last underwent VA 
examination in May 2002.  While the appellant has not 
explicitly asserted that either his hearing or his pulmonary 
tuberculosis has worsened, comments made during the 
appellant's Board hearing suggest a possible worsening of one 
or both disabilities.    To give the veteran  every 
consideration in connection with the claims remaining on 
appeal, the Board finds that further medical and audiological 
findings are needed to evaluate the current severity of the 
veteran's service-connected disabilities.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
further pulmonary and audiological examinations an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, will result in a denial 
of the claim(s)for higher  rating.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding VA records.  
The record indicates that the appellant has received medical 
treatment and evaluation from, and been hosptilized at, the 
VA Medical Center (VAMC) in San Diego.  However, only records 
from that facililty dated up to November 2001 are of record, 
whereas the veteran has indicated that he had a cardiac 
hospitalization at that facility approximately two years ago.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v.  
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the San Diego 
VAMC, following the procedures prescribed in 38 C.F.R. § 
3.159 (2005) as regards requesting records from Federal 
facilities. 

The RO should also give the appellant another opportunity to 
present any additional information and/or evidence pertinent 
to the claims remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response. See 38 U.S.C.A § 5103(b)(1); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2004), (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the San 
Diego VAMC all outstanding pertinent 
records of evaluation, treatment and/or 
hospitalization of the veteran, from 
November 2001 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the appellant to 
undergo VA audiological evaluation, as 
well as  pulmonary examination (by a 
physician), at an appropriate VA medical 
facility.  

The audiological  examiner should 
perform audiometry and speech 
discrimination testing, and report all 
clinical findings in detail in a 
printed (typewritten) report.

The entire claims file must be made 
available to the pulmonary  physician  
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
chest X-rays should be accomplished, and 
all clinical findings should be reported 
in detail 

The pulmonary examiner should state 
whether the appellant's pulmonary 
tuberculosis is active or inactive, and 
should also provide an assessment of the 
current level of severity  of the 
disability (i.e., "advancement 
unspecified," "minimal," "moderately 
advanced," or "far advanced").  If 
active, the examiner should specify the 
date of activity, and if inactive the 
examiner should specify the last date of 
activity.  The examiner should also 
identify any current pathologies 
secondary to the pulmonary tuberculosis.

The physician should include all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the appellant fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the appellant by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased (compensable) ratings for 
service-connected pulmonary tuberculosis 
and bilateral hearing loss in light of all 
pertinent evidence and legal authority..  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


